                                                                                Exhibit
10.1
HNI Corporation


Change In Control Employment Agreement




THIS AMENDED AND RESTATED AGREEMENT is made between HNI Corporation, an Iowa
corporation (the "Corporation"), and _______________________________ (the
"Executive"), dated this ______ day of _______________________, 20__.
 

1.  
Purpose. The Corporation wishes to attract and retain well-qualified executive
and key personnel. The Corporation and the Executive wish to assure continuity
of management in the event of any actual or threatened Change in Control (as
defined in Section 3) of the Corporation. The Agreement is entered into to
accomplish these purposes and in consideration for the mutual covenants herein
contained.

 

2.  
Operation of Agreement. The "effective date of this Agreement" shall be the
first date during the "Term of the Agreement" (as defined below) on which a
Change in Control occurs. Subject to the final sentence of this Section 2, this
Agreement shall terminate if the Board of Directors of the Corporation (the
"Board") determines that the Executive is no longer a key executive who should
be covered by this Agreement and so notifies the Executive; provided, however,
that such a determination shall not be made, and if made shall have no effect,
(i) within two years after a Change of Control or (ii) during any period of time
when the Corporation has knowledge that any third person has taken steps
reasonably calculated to effect a Change of Control until, in the opinion of the
Board, the third person has abandoned or terminated his efforts to effect a
Change in Control. The "Term of the Agreement" shall mean the period commencing
on the date hereof and ending on the second anniversary of the date hereof;
provided, however, that commencing on the date one year after the date hereof,
and on each annual anniversary of such date (such date and each annual
anniversary thereof shall be hereinafter referred to as the "Renewal Date"),
unless previously terminated, the Term of the Agreement shall be automatically
extended so as to terminate two years from such Renewal Date, unless at least 60
days prior to the Renewal Date the Corporation shall give notice to the
Executive that the Term of the Agreement shall not be so extended. Anything in
this Agreement to the contrary notwithstanding, if the Executive's employment
with the Corporation is terminated prior to the date on which a Change in
Control occurs, and it is reasonably demonstrated that such termination (1) was
at the request of a third party who has taken steps reasonably calculated to
effect a Change in Control or (2) otherwise arose in connection with or
anticipation of a Change in Control, then for all purposes of this Agreement the
Executive's employment shall be deemed to have been terminated during the
Protection Period (as defined herein).

 

3.  
Change in Control. For the purposes of this Agreement, a "Change in Control"
shall mean:

 

(a)  
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i)
the then outstanding shares of common stock of the Corporation (the "Outstanding
Corporation Common Stock") or (ii) the combined voting power of the then
outstanding voting securities of the Corporation entitled to vote generally in
the election of Directors (the "Outstanding Corporation Voting Securities");
provided, however, that

 

--------------------------------------------------------------------------------


(1) for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (A) any acquisition directly from the
Corporation that is approved by a majority of the Incumbent Board (as defined
below), (B) any acquisition by the Corporation, (C) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any corporation controlled by the Corporation or (D) any
acquisition by any Person pursuant to a transaction which complies with clauses
(i), (ii) and (iii) of subsection (c) of this Section 3 and (2) a Change in
Control will not be deemed to have occurred if a Person becomes the beneficial
owner of 20% or more of the Outstanding Corporation Common Stock or the
Outstanding Corporation Voting Securities as a result of a reduction in the
number of shares of Outstanding Corporation Common Stock or Outstanding
Corporation Voting Securities pursuant to a transaction or series of
transactions that is approved by a majority of the Incumbent Board unless and
until such Person thereafter becomes the beneficial owner of any additional
shares of Outstanding Corporation Common Stock or Outstanding Corporation Voting
Securities representing 1% or more of the then-outstanding Outstanding
Corporation Common Stock or Outstanding Corporation Voting Securities, other
than as a result of a stock dividend, stock split or similar transaction
effected by the Corporation in which all holders of Outstanding Corporation
Common Stock or Outstanding Corporation Voting Securities are treated equally;
or

 

(b)  
individuals who, as of the date hereof, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least two-thirds of the Board;
provided, however, that any individual becoming a Director subsequent to the
date hereof whose election, or nomination for election by the Corporation's
shareholders, or appointment, was approved by a vote of at least three-quarters
of the Directors then comprising the Incumbent Board (either by a specific vote
or by approval of the proxy statement of the Corporation in which such person is
named as a nominee for director without objection to such nomination) shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of Directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

(c)  
the consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation (a
"Business Combination"), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Corporation Common
Stock and Outstanding Corporation Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of Directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation's assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding

 
2

--------------------------------------------------------------------------------



 
Corporation Common Stock and Outstanding Corporation Voting Securities, as the
case may be, (ii) no Person (excluding the Corporation, any entity resulting
from such Business Combination or any employee benefit plan (or related trust)
of the Corporation or such entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such entity except to the extent that such ownership existed prior
to the Business Combination and (iii) at least a majority of the members of the
Board of Directors of the entity resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

 

(d)  
approval by the shareholders of the Corporation of a complete liquidation or
dissolution of the Corporation, except pursuant to a Business Combination that
complies with clauses (i), (ii) and (iii) of subsection (c) of this Section 3.

 

4.  
Terms of Employment During Protection Period.

 

(a)  
The Corporation hereby agrees to continue the Executive in its employ and the
Executive, subject to Section 6(c), hereby agrees to remain in the employ of the
Corporation, for the period commencing on the effective date of this Agreement
and ending on the earlier to occur of (i) the second anniversary of such date or
(ii) the date this Agreement otherwise terminates as provided herein (the period
commencing on the effective date of this Agreement and ending on the earlier to
occur of dates specified in clauses (i) and (ii) is referred to herein as the
"Protection Period").

 

(b)  
During the Protection Period the Executive's position (including titles),
authority and responsibilities shall be at least commensurate with those held,
exercised and assigned during the 90-day period immediately preceding the
effective date of this Agreement. Such services shall be performed at the
location where the Executive was employed immediately prior to the effective
date of this Agreement.

 

(c)  
The Executive agrees that during the Protection Period he shall devote such
business time during normal business hours exclusively to the business and
affairs of the Corporation and use his best efforts to perform faithfully and
efficiently the responsibilities assigned to him hereunder, in each case, to the
extent necessary to discharge the responsibilities assigned to him hereunder,
except for (i) services on corporate, civic or charitable boards or committees
not significantly interfering with the performance of such responsibilities and
(ii) periods of vacation and sick leave to which he is entitled. It is expressly
understood and agreed that the Executive's continuing to serve on any boards and
committees with which he shall be connected, as a member or otherwise, at the
effective date of this Agreement shall not be deemed to interfere with the
performance of the Executive's services to the Corporation.

 

5.  
Compensation.

      
3

--------------------------------------------------------------------------------



(a)  
Base Salary. During the Protection Period, the Executive shall receive a base
salary ("Base Salary") at a monthly rate at least equal to the highest monthly
salary paid to the Executive by the Corporation or any of its affiliated
companies within one year prior to the effective date of this Agreement. During
the Protection Period, the Base Salary shall be reviewed at least once each year
and shall be increased at any time and from time to time by action of the Board
or any committee thereof or any individual having authority to take such action
in accordance with the Corporation's regular practices. Any increase in the Base
Salary shall not serve to limit or reduce any other obligation of the
Corporation hereunder, and after any such increase the Base Salary shall not be
reduced. As used in this Agreement, the term "affiliated companies" means any
company controlling, controlled by, or under common control with the
Corporation.

 

(b)  
Annual Bonus. In addition to Base Salary, the Executive shall be awarded for
each completed fiscal year during the Protection Period an annual bonus ("Annual
Bonus") (either pursuant to the Executive Bonus Plan or any other annual bonus
or annual incentive plan or program of the Corporation or otherwise) in cash
equal to (i) the higher of: (A) the Annual Bonus actually payable to the
Executive for such completed fiscal year, or (B) the highest Annual Bonus
actually paid or payable to the Executive in respect of any of the full fiscal
years completed during the three fiscal years immediately prior to the effective
date of this Agreement minus (ii) in the case of any fiscal year in which a
Change in Control occurs, any prorated amount previously paid to Executive in
respect of the Annual Bonus for such fiscal year (the "Initial Prorated Bonus
Payment"). Each such Annual Bonus shall be payable on the last day of February
of the year next following the year for which the Annual Bonus is awarded.

 

(c)  
Incentive, Savings and Retirement Plans. In addition to the Base Salary and
Annual Bonus payable as hereinabove provided, the Executive shall be entitled to
participate during the Protection Period in all applicable incentive, savings,
pension, supplemental executive retirement and other retirement plans and
programs, deferred compensation plans, stock option plans and other equity and
long-term incentive plans including, where applicable, the Executive Long-Term
Performance Plan, the Salary Deferral Plan and the HNI Corporation
Profit-Sharing Retirement Plan, on a basis providing him with the opportunity to
receive compensation without duplication of the Annual Bonus and benefits equal
to those provided by the Corporation and its affiliated companies for the
Executive under such plans and programs as in effect at any time during the
90-day period immediately preceding the effective date of this Agreement or, if
more favorable to the Executive, as in effect at any time thereafter with
respect to executives with comparable responsibilities.

 

(d)  
Benefit Plans. During the Protection Period, the Executive and his spouse,
dependents and beneficiaries, as the case may be, shall be entitled to receive
employee benefits (including, without limitation, all amounts which he or his
spouse is or would have been entitled to receive as benefits under all medical,
dental, disability, group life, accidental death and travel accident insurance
plans and programs of the Corporation and its affiliated companies) as in effect
at any time during the

 
4

--------------------------------------------------------------------------------



  
90-day period immediately preceding the effective date of the Agreement, or if
more favorable to the Executive, as in effect at any time thereafter with
respect to executives with comparable responsibilities.

 

(e)  
Expenses. During the Protection Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the policies and procedures of the Corporation as
in effect during the 90-day period immediately preceding the effective date of
this Agreement or, if more favorable to the Executive, as in effect at any time
thereafter with respect to executives with comparable responsibilities.

 

(f)  
Vacation and Fringe Benefits. During the Protection Period, the Executive shall
be entitled to paid vacation and fringe benefits in accordance with the policies
of the Corporation as in effect during the 90-day period immediately preceding
the effective date of this Agreement or, if more favorable to the Executive, as
in effect at any time thereafter with respect to executives with comparable
responsibilities.

 

6.  
Certain Terms Relating to Termination.

 

(a)  
Disability. The Corporation may terminate the Executive's employment during the
Protection Period, after having established the Executive's Disability, by
giving to the Executive written notice of its intention to terminate his
employment, and his employment with the Corporation shall terminate effective on
the 90th day after receipt of such notice (the "Disability Effective Date") if
within 90 days after such receipt the Executive shall fail to return to
full-time performance of his duties (and if the Executive's Disability has been
established pursuant to the definition of "Disability" set forth below). For
purposes of this Agreement, "Disability" means disability (i) which after the
expiration of more than 26 weeks after its commencement is determined to be
total and permanent by a physician selected by the Corporation or its insurers
and acceptable to the Executive or his legal representative (such agreement to
acceptability not to be withheld unreasonably, and (ii) where the Executive
actually begins to receive disability benefits pursuant to the long-term
disability plan in effect for, or applicable to, the Executive immediately prior
to the effective date of this Agreement.

 

(b)  
Cause. During the Protection Period, the Corporation may terminate the
Executive's employment for Cause. For purposes of this Agreement, "Cause" means
(i) an act or acts of dishonesty on the Executive's part which are intended to
result in his substantial personal enrichment at the expense of the Corporation
or (ii) repeated violations by the Executive of his obligations under Section 4
of this Agreement which are demonstrably willful and deliberate on the
Executive's part and which resulted in material injury to the Corporation.

 
For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered to constitute "Cause" unless it is done, or
omitted to be done, by the Executive in bad faith or without reasonable belief
that the Executive's action or omission was in the best interests of the
Corporation. Any act, or failure to act, based upon authority given pursuant to
a resolution duly adopted by the Board or upon the instructions of the Chief
Executive Officer or a senior officer of the

5

--------------------------------------------------------------------------------



Corporation or based upon the advice of counsel for the Corporation shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Corporation. The cessation of
employment of the Executive shall not be deemed to be for Cause unless and until
there shall have been delivered to the Executive a copy of a resolution duly
adopted by the affirmative vote of not less than three-quarters of the entire
membership of the Board at a meeting of the Board called and held for such
purpose (after reasonable notice is provided to the Executive and the Executive
is given an opportunity, together with counsel, to be heard before the Board),
finding that, in the good faith opinion of the Board, the Executive is guilty of
the conduct described in subparagraph (i) or (ii) above, and specifying the
particulars thereof in detail.



(c)  
Good Reason. Notwithstanding anything to the contrary contained herein, during
the Protection Period, the Executive may terminate his employment for Good
Reason. For purposes of this Agreement, "Good Reason" means:

 

(i)  
without the express written consent of the Executive, (A) the assignment to the
Executive of any duties inconsistent in any substantial respect with the
Executive's position, authority or responsibilities as contemplated by Section
4(b) of this Agreement, or (B) any other substantial adverse change in such
position (including titles), authority or responsibilities, including, without
limitation the removal or failure to elect or maintain the Executive as a
director of the Corporation if the Executive shall have been a director of the
Corporation immediately prior to the effective date of this Agreement, but
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Corporation promptly after
receipt of notice thereof given by the Executive;

 

(ii)  
any failure by the Corporation to comply with any of the provisions of this
Agreement, including Section 5 hereof, other than an isolated, insubstantial and
inadvertent failure not taken in bad faith and which is remedied by the
Corporation promptly after receipt of notice thereof given by the Executive;

 

(iii)  
the Corporation requiring the Executive to have his principal place of work
changed to any location that is in excess of 50 miles from the location thereof
immediately prior to the effective date of this Agreement, except for travel
reasonably required in the performance of the Executive's responsibilities;

 

(iv)  
a purported termination by the Corporation of the Executive's employment
otherwise than as permitted by this Agreement, it being understood that any such
purported termination shall not be effective for any purpose of this Agreement;

 

(v)  
any failure by the Corporation to obtain the assumption and agreement to perform
this Agreement by a successor as contemplated by Section 17; or

 

(vi)  
any good faith determination by the Executive that the Change in Control has
resulted in a change of circumstances rendering the Executive substantially
unable to carry out authorities or responsibilities attached to his position
held prior to the Change in Control.

 

 

 
6

--------------------------------------------------------------------------------



(d)  
Notice of Termination. Any termination by the Corporation for Cause or by the
Executive for Good Reason shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 13. For purposes of this
Agreement, a "Notice of Termination" means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive's employment under the provision so
indicated and (iii) if the termination date is other than the date of receipt of
such notice, specifies the termination date of this Agreement (which date shall
be not more than 15 days after the giving of such notice).

 

(e)  
Date of Termination. "Date of Termination" means the date of receipt of the
Notice of Termination or the date specified therein, as the case may be;
provided, however, that (i) if the Executive's employment is terminated by the
Corporation other than for Cause or Disability, the Date of Termination shall be
the date on which the Corporation notifies the Executive of such termination,
(ii) if the Executive terminates his employment without Good Reason, the Date of
Termination shall be the date on which the Executive ceases performing services
for the Corporation, and (iii) if the Executive's employment is terminated by
reason of death or Disability, the Date of Termination shall be the date of
death of the Executive or the Disability Effective Date, as the case may be.

 

7.  
Obligations of the Corporation upon Termination During the Protection Period.

 

(a)  
Death. If the Executive's employment is terminated during the Protection Period
by reason of the Executive's death, this Agreement shall terminate without
further obligations to the Executive's legal representatives under this
Agreement, other than those obligations accrued or earned and vested as of the
Date of Termination. Except as otherwise provided in any plan or arrangement in
effect on the effective date of the Agreement, all such amounts under this
Section 7(a) shall be paid to the Executive's estate or beneficiary, as
applicable, in a lump sum in cash within 30 days of the Date of Termination.

 

(b)  
Disability. If the Executive's employment is terminated during the Protection
Period by reason of the Executive's Disability this Agreement shall terminate
without further obligations to the Executive, other than those obligations
accrued or earned and vested as of the Date of Termination. Except as otherwise
provided in any plan or arrangement in effect on the effective date of the
Agreement, all such amounts described in the preceding sentence shall be paid to
the Executive in a lump sum in cash within 30 days of the Date of Termination.
Anything in this Agreement to the contrary notwithstanding, the Executive shall
be paid disability and other benefits from and after the Date of Termination at
least equal to those provided in accordance with Section 5(d).

 

(c)  
Cause; Other than for Good Reason. If the Executive's employment shall be
terminated during the Protection Period for Cause, the Corporation shall pay the

 
7

--------------------------------------------------------------------------------



 
Executive his full Base Salary through the Date of Termination at the rate in
effect at the time Notice of Termination is given, and the Corporation shall
have no further obligations to the Executive under this Agreement, except that
such termination shall not modify or affect in any way any accrued right of the
Executive to any other compensation payable pursuant to Section 5 or to any
vested or accrued benefits payable in accordance with such Section. If the
Executive terminates employment during the Protection Period other than for Good
Reason, this Agreement shall terminate without further obligations to the
Executive, other than those obligations accrued or earned and vested as of the
Date of Termination. Except as otherwise provided in any plan or arrangement in
effect on the effective date of the Agreement, all such amounts under this
Section 7(c) shall be paid to the Executive in a lump sum in cash within 30 days
of the Date of Termination.

 

(d)  
Good Reason; Other Than for Cause or Disability.

 

(i)  
Termination Payments. Subject to clause (ii) hereof and Section 9, if during the
Protection Period the Corporation shall terminate the Executive's employment
other than for Cause or Disability, or if the Executive shall terminate his
employment for Good Reason, the Corporation shall pay to the Executive the
following amounts and provide him with the following benefits:

 

(A)  
If not theretofore paid, the Executive shall be paid, within 30 days of the Date
of Termination, (x) a lump-sum cash payment equal to his Base Salary through the
Date of Termination at the rate in effect on the Date of Termination (or, if
greater, the rate required by Section 5(a)), and (y) a lump-sum cash payment
equal to (X) the product of (i) a fraction, the numerator of which equals the
number of days elapsed since the beginning of the fiscal year in which the
Executive's Date of Termination occurs through the Date of Termination and the
denominator of which is 365, and (ii) the average of the Annual Bonus paid to
the Executive for the two full fiscal years ended prior to the Date of
Termination, minus (Y) the amount of any Initial Prorated Bonus Payment.

 

(B)  
Within 30 days of the Date of Termination, a lump-sum cash payment equal to
[two]1 times the sum of (x) the Executive's annual Base Salary (at the rate in
effect immediately prior to the Date of Termination, or, if greater, the rate
required by Section 5(a)) and (y) the average of the Annual Bonuses paid to the
Executive for the two full fiscal years ended prior to the Date of Termination.

 

(C)  
(x) For a period of eighteen (18) months following the Date of Termination (the
"COBRA Period"), the Corporation will arrange to provide the Executive, at no
cost to the Executive, with medical and dental benefits substantially similar to
those that the Executive was receiving or entitled to

 
1 The Chief Executive Officer benefit multiple will increase from two times to
three times.
8

--------------------------------------------------------------------------------



  
receive immediately prior to the Date of Termination (or, if greater,
immediately prior to the reduction, termination, or denial described in Section
6(c)(ii)) subject to the terms and conditions of such medical and dental plans,
including, but not limited to, timely payment of any employee contributions
necessary to maintain participation, except that the level of such benefit to be
provided to the Executive may be reduced in the event of a corresponding
reduction generally applicable to all recipients of or participants in such
benefits. The COBRA Period shall be considered to be the period during which the
Executive shall be eligible for continuation coverage under Section 4980B of the
Code, and the Corporation shall reimburse the Executive for the amount of
premiums for such continuation coverage; provided, however, that without
otherwise limiting the purposes or effect of Section 10, the benefits otherwise
receivable by the Executive pursuant to this Section 7(d)(ii)(C)(x) will be
reduced to the extent comparable benefits are actually received by the Executive
from another employer during the COBRA Period following the Executive's Date of
Termination, and any such benefits actually received by the Executive shall be
reported by the Executive to the Corporation. Notwithstanding the foregoing, if
the Corporation determines that the provision of benefits under this Section
7(d)(ii)(C)(x) is likely to result in negative tax consequences to the
Executive, the Corporation will use its reasonable best efforts to make other
arrangements to provide a substantially similar benefit to the Executive that
does not have such negative tax consequences, which may include, making a lump
sum payment at the earliest time permitted under Section 409A of the Code, in an
amount equal to the Corporation's reasonable determination of the present value
of any such benefits that, if provided, would result in negative tax
consequences to the Executive and/or providing such benefit through insurance
coverage on the Executive's behalf.

 
(y) The Executive will also be entitled to (i) a lump sum payment in an amount
equal to the present value of the cost of health and dental coverage for an
additional six (6) months, provided that if the payment described in this
Section 7(d)(ii)(C)(y) is subject to tax, the Corporation will pay to the
Executive an additional amount such that after payment by the Executive of all
taxes so imposed on such benefits and on such payments, the Executive retains an
amount equal to such taxes and (ii) an additional lump sum payment equal to the
Corporation's reasonable determination of the value of two (2) years of
continued participation in the Corporation's accidental death and travel
accident insurance plan and the Corporation's disability plans.
 
(z) For a period of twenty-four (24) months following the Date of Termination
(the "Continuation Period"), the Corporation will arrange to provide
 

9

--------------------------------------------------------------------------------



the Executive with group life insurance benefits substantially similar to those
that the Executive was receiving or entitled to receive immediately prior to the
Date of Termination (or, if greater, immediately prior to the reduction,
termination, or denial described in Section 6(c)(ii)), except that the level of
such benefit to be provided to the Executive may be reduced in the event of a
corresponding reduction generally applicable to all recipients of or
participants in such benefits. Without otherwise limiting the purposes or effect
of Section 10, benefits otherwise receivable by the Executive pursuant to this
Section 7(d)(ii)(C)(z) will be reduced to the extent comparable benefits are
actually received by the Executive from another employer during the Continuation
Period following the Executive's Date of Termination, and any such benefits
actually received by the Executive shall be reported by the Executive to the
Corporation.
 

(D)  
The Executive shall be considered fully vested in any compensation or benefit
amounts accrued, accruable or payable by the Corporation to the Executive under
any Corporation sponsored compensation or benefit plan, whether qualified or
unqualified, including but not limited to Salary Deferral Plans, Executive Bonus
Plans, Executive Long-Term Performance Plans and such other plans as may have
been in effect for the Executive immediately prior to the effective date of this
Agreement and/or his Date of Termination.

 

(E)  
If, despite the provisions of Sections 7(d)(i)(C) and 7(d)(i)(D) above, benefits
or service credits under any such employee benefit plan cannot be payable or
provided under any such plan to the Executive, or his dependents, beneficiaries
and estate, because he is no longer an employee of the Corporation, the
Corporation itself shall, to the extent necessary, pay or provide for payment of
such benefits and service credits for such benefits to the Executive, his
dependents, beneficiaries and estate along with, in the case of any benefit
described herein that is subject to tax because it is not or cannot be paid
under any such plan, an additional lump sum payment in an amount such that after
payment by the Executive or the Executive's dependents or beneficiaries, as the
case may be, of all taxes so imposed, the recipient retains an amount equal to
such taxes.

 

(F)  
Executive shall be entitled to a payment under the Long-Term Performance Plan,
at the times and otherwise as provided in such plan, as if Executive had
terminated his employment with the Corporation due to retirement. Any such
payment shall be reduced for amounts, if any, paid to Executive under such Plan
prior to termination of employment on account of any change in control (as
defined in such Plan).

 
10

--------------------------------------------------------------------------------



  

 

(ii)  
Certain Additional Payments by the Corporation.

 

(A)  
Anything in this Agreement to the contrary notwithstanding, but subject to
subsection (B) of this Section 7(d)(ii), in the event that this Agreement
becomes operative and it is determined (as hereafter provided) that any payment
(other than the Gross-Up payments provided for in this Section 7(d)(ii)) or
distribution by the Corporation or any of its affiliates to or for the benefit
of the Executive, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise pursuant to or by reason of
any other agreement, policy, plan, program or arrangement, including without
limitation any stock option, performance share, performance unit, stock
appreciation right or similar right, or the lapse or termination of any
restriction on or the vesting or exercisability of any of the foregoing (a
"Payment"), would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the "Code") (or any successor
provision thereto) by reason of being considered "contingent on a change in
ownership or control" of the Corporation, within the meaning of Section 280G of
the Code (or any successor provision thereto) or to any similar tax imposed by
state or local law, or any interest or penalties with respect to such tax (such
tax or taxes, together with any such interest and penalties, being hereafter
collectively referred to as the "Excise Tax"), then the Executive will be
entitled to receive an additional payment or payments (collectively, a "Gross-Up
Payment"); provided, however, that no Gross-up Payment will be made with respect
to the Excise Tax, if any, attributable to (i) any incentive stock option, as
defined by Section 422 of the Code ("ISO") granted prior to the execution of
this Agreement, or (ii) any stock appreciation or similar right, whether or not
limited, granted in tandem with any ISO described in clause (i). The Gross-Up
Payment will be in an amount such that, after payment by the Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including any Excise Tax imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payment. For purposes of determining the amount of the Gross-Up Payment, the
Executive will be considered to pay (x) federal income taxes at the highest rate
in effect in the year in which the Gross-Up Payment will be made and (y) state
and local income taxes at the highest rate in effect in the state or locality in
which the Gross-Up Payment would be subject to state or local tax, net of the
maximum reduction in federal income tax that could be obtained from deduction of
such state and local taxes.

 

(B)  
Notwithstanding any provision of this Agreement to the contrary, but giving
effect to any re-determination of the amount of Gross-Up payments otherwise
required by this Section 7(d)(ii), if (i) but for this sentence, the Corporation
would be obligated to make a Gross-Up Payment to the

 
11

--------------------------------------------------------------------------------



 
Executive, and (ii) the aggregate "present value" of the "parachute payments" to
be paid or provided to the Executive under this Agreement or otherwise does not
exceed 1.10 multiplied by three times the Executive's "base amount," then the
payments and benefits to be paid or provided under this Agreement will be
reduced (or repaid to the Corporation, if previously paid or provided) to the
minimum extent necessary so that no portion of any payment or benefit to the
Executive, as so reduced or repaid, constitutes an "excess parachute payment."
For purposes of this subsection (B), the terms "excess parachute payment,"
"present value," "parachute payment," and "base amount" will have the meanings
assigned to them by Section 280G of the Code. The determination of whether any
reduction in or repayment of such payments or benefits to be provided under this
Agreement is required pursuant to this subsection (B) will be made at the
expense of the Corporation, if requested by the Executive or the Corporation, by
the Accounting Firm. Appropriate adjustments will be made to amounts previously
paid to Executive, or to amounts not paid pursuant to this subsection (B), as
the case may be, to reflect properly a subsequent determination that the
Executive owes more or less Excise Tax than the amount previously determined to
be due. In the event that any payment or benefit intended to be provided under
this Agreement or otherwise is required to be reduced or repaid pursuant to this
subsection (B), the Executive will be entitled to designate the payments and/or
benefits to be so reduced or repaid in order to give effect to this subsection
(B). The Corporation will provide the Executive with all information reasonably
requested by the Executive to permit the Executive to make such designation. In
the event that the Executive fails to make such designation within 10 business
days prior to the Termination Date or other due date, the Corporation may effect
such reduction or repayment in any manner it deems appropriate.

 
As a result of the uncertainty in the application of Section 280G of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that Agreement Payments will have been made by the Corporation which
should not have been made ("Overpayment") or that additional Agreement Payments
which will have not been made by the Corporation could have been made
("Underpayment)," in each case, consistent with the calculation of the Reduced
Amount hereunder.


In the event that the Accounting Firm determines that an Overpayment has been
made, any such Overpayment shall, to the extent permitted by law, be repaid by
the Executive to the Corporation together with interest at the applicable
Federal rate provided for in Section 7872 (f)(2) of the Code; provided, however,
that no amount shall be payable by the Executive to the Corporation (or if paid
by the Executive to the Corporation shall be returned to the Executive) if and
to the extent such payment would not reduce the amount which is subject to
taxation under Section 4999 of the Code. In the event that

12

--------------------------------------------------------------------------------



the Accounting Firm determines that an Underpayment has occurred, any such
Underpayment shall be promptly paid by the Corporation to or for the benefit of
the Executive together with interest at the applicable Federal rate provided for
in Section 7872(f)(2) of the Code. Notwithstanding the foregoing provisions of
this Section 7(d)(ii), any Underpayment hereunder will be made in a manner and
to the extent (and at the earliest date(s)) such that Section 409A of the Code
will not be violated.



8.  
Confidentiality and Noncompetition. The Executive shall hold in a fiduciary
capacity for the benefit of the Corporation all secret or confidential
information, knowledge or data relating to the Corporation or any of its
affiliated companies, and their respective businesses, which shall have been
obtained by the Executive during his employment by the Corporation or any of its
affiliated companies and which shall not be public knowledge. After termination
of the Executive's employment with the Corporation he shall not, without the
prior written consent of the Corporation, communicate or divulge any such
information, knowledge, or data to anyone other than the Corporation and those
designated by it. The obligations imposed by this paragraph will not apply if
(a) such confidential information has become, through no fault of the Executive,
generally known to the public, or (b) the Executive is required by law to make
disclosure (after giving the Corporation notice and an opportunity to contest
such requirement).

 
The Executive agrees that in the event that the Executive's employment is
terminated such that he has received or is receiving benefits under Section
7(d), he shall not for a period of one year following such termination enter
into any relationship whatsoever, either directly or indirectly, alone or in
partnership, or as an officer, Director, employee or stockholder (beneficially
owning stock or options to acquire stock totaling more than five percent of the
outstanding shares) of any corporation (other than the Corporation), or
otherwise acquire or agree to acquire a significant present or future equity or
other proprietorship interest, whether as a stockholder, partner, proprietor or
otherwise, with any enterprise, business or division thereof (other than the
Corporation), which is engaged in the same business in those states within the
United States in which the Corporation is at the time of such termination of
employment conducting its business and which has annual sales of at least
$10,000,000.


In no event shall an asserted violation of the provisions of this Section 8
constitute a basis for deferring or withholding any amounts otherwise payable to
the Executive under this Agreement.



9.  
Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement be in full compliance with Section 409A of the
Code. To the extent any provision in this Agreement is or will be in violation
of Section 409A of the Code, the Agreement shall be amended in such manner as
the parties may agree such that the Agreement is or remains in compliance with
Section 409A and the intent of the parties is maintained to the maximum extent
possible. In particular, to the extent the Executive becomes entitled to receive
payment subject to Section 409A upon an event that does not constitute a
permitted distribution event under Section 409A(a)(2) of the Code or that would
constitute a "deferral of compensation" under Code Section 409A or that would
otherwise would subject the Executive to tax under Section 409A of the Code,
then notwithstanding anything to the contrary in this Agreement, payment will be
made (or commenced) to the Executive on the earlier of (a) the Executive's
"separation from

 
13

--------------------------------------------------------------------------------



  
service" with the Corporation (determined in accordance with Section 409A);
provided, however, that if the Executive is a "specified employee" (within the
meaning of Section 409A), the Executive's date of payment shall be made on the
date which is 6 months after the date of the Executive's separation from service
with the Corporation or (b) the Executive's death. Reference to Section 409A of
the Code is to Section 409A of the Internal Revenue Code of 1986, as amended,
and will also include any proposed, temporary or final regulations, or any other
guidance, promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.

 

10.  
No Obligation to Mitigate Damages. In the event of the termination of the
Executive's employment, the Executive shall not be under any obligation to
mitigate damages by seeking other employment and no amounts shall be offset
against payments due to the Executive hereunder unless specifically provided
herein.

 

11.  
Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit the
Executive's continuing or future participation in any benefit, bonus, incentive
or other plan or program provided by the Corporation or any of its affiliated
companies and for which the Executive may qualify, nor shall anything herein
limit or otherwise affect such rights as the Executive may have under other
agreements with the Corporation or any of its affiliated companies. Amounts
which are vested benefits or which the Executive is otherwise entitled to
receive under any plan or program of the Corporation or any of its affiliated
companies at or subsequent to the Date of Termination shall be payable in
accordance with such plan or program.

 

12.  
Full Settlement. The Corporation's obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any circumstances, including without limitation any set-off,
counterclaim, recoupment, defense or other right which the Corporation may have
against the Executive or others. The Corporation agrees to pay, to the full
extent permitted by law, all legal fees and expenses which the Executive may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Corporation or others of the validity or enforceability of, or liability
under, any provision of this Agreement or any guarantee of performance thereof
or as a result of any contest by the Executive against the amount of any
deduction pursuant to Section 7(d)(ii) hereof, plus in each case interest,
compounded quarterly, on the total unpaid amount determined to be payable under
this Agreement, such interest to be calculated on the basis of the applicable
Federal rate provided for in Section 7872 of the Code in effect from time to
time during the period of such nonpayment. Such payments of legal fees and
expenses (and interest payments relating thereto) will only be made if, and to
the extent and at the earliest date(s) that, such actions are determined to be
permitted without violating Section 409A of the Code.

 

13.  
Notices. Any notices, requests, demands and other communications provided for by
this Agreement shall be in writing and will be deemed to have been duly given
when hand delivered or dispatched by electronic or facsimile transmission (with
receipt thereof orally confirmed) or five business days after having been mailed
by United States registered or certified mail, return receipt requested, postage
prepaid, or three business days after having been sent by a nationally
recognized overnight courier service such as Fed Ex or UPS, addressed to the
Corporation (to the attention of the Secretary of the Corporation) at its
principal executive office and to the Executive at the Executive's principal
residence, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of changes of address
will be effective only upon receipt.

 
14

--------------------------------------------------------------------------------



 

 

14.  
Non-Alienation. The Executive shall not have any right to pledge, hypothecate,
anticipate or in any way create a lien upon any amounts provided under this
Agreement; and no benefits payable hereunder shall be assignable in anticipation
of payment either by voluntary or involuntary acts, or by operation of law,
except by will or the laws of descent and distribution.

 

15.  
Governing Law. The provisions of this Agreement shall be construed in accordance
with the laws of the State of Iowa, without reference to principles of conflicts
of laws.

 

16.  
Amendment. This Agreement may be amended or cancelled by mutual agreement of the
parties in writing without the consent of any other person and, so long as the
Executive lives, no person, other than parties hereto, shall have any rights
under or interest in this Agreement or the subject matter hereof.

 

17.  
Successor to the Corporation. This Agreement shall inure to the benefit of and
be binding upon the Corporation and its successors. The Corporation shall
require any successor to all or substantially all of the business and/or assets
of the Corporation, whether direct or indirect, by purchase, merger,
consolidation, acquisition of stock, or otherwise, by an agreement in form and
substance satisfactory to the Executive, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent as the
Corporation would be required to perform if no such succession had taken place.
This Agreement will inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.

 

18.  
Miscellaneous.

 

(a)  
In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, the remaining provisions of this
Agreement shall be unaffected thereby and shall remain in full force and effect.

 

(b)  
The Corporation may withhold from any amounts payable under this Agreement such
Federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

 

(c)  
This Agreement contains the entire understanding with the Executive with respect
to the subject matter hereof and shall supersede any similar agreement
previously entered into between the Corporation and the Executive.

 

(d)  
The Corporation hereby waives any and all conflicts of interest and
attorney-client privilege that would prohibit counsel to the Corporation from
representing the Executive in disputes relating to this Agreement.

 

(e)  
The Executive and the Corporation acknowledge that the employment of the
Executive by the Corporation prior to the effective date of this Agreement is
"at will," and, prior to such effective date, may be terminated by either the
Executive or the Corporation at any time.  Subject to the final sentence of
Section 2, upon a termination of the Executive's employment or upon the
Executive's ceasing to be an officer of the Corporation, in each case, prior to
that Effective Date, there shall be no further rights under this Agreement.

 
15

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant to the
authorization from its Board of Directors the Corporation has caused these
presents to be executed in its name on its behalf, and its corporate seal to be
hereunto affixed and attested by its Secretary, all as of the day and year first
above written.
 
 

           
 

--------------------------------------------------------------------------------

                                                   (Executive)    


        HNI CORPORATION  
   
   
    By:      

--------------------------------------------------------------------------------

Its:   

 
(SEAL) 


ATTEST:

 
 
 Secretary

 
 
 


16

--------------------------------------------------------------------------------




 